DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 25 February 2022 has been accepted and entered.
Allowable Subject Matter
Claims 26-29, 31-35, 39-42, 45-47, and 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bradford et al. (US 2016/0187496 A1, previously cited) discloses an imaging system (PET gantry, par. [0019]) comprising: a detector assembly including a plurality of detector modules (100) and a detector support (200), wherein the detector support has a plurality of guide units (pins 204 and 206, in combination with holes 208 and 210, par. [0028]), wherein the plurality of guide units are configured to facilitate mounting of plurality of detector modules and limit movement of the plurality of the detector modules (pins ensure precise mounting/alignment, par. [0028], while holes 208 and 210 may receive screws for locking the detector modules in place, par. [0028]); and a main gantry (shown generally in Fig. 5), wherein a 
With respect to claim 26, the cited prior art does not disclose the claimed guide plates and guide rails having the claimed configuration.
Claims 27-29, 31-35, 39-42, 45-47, and 52-54 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	1 March 2022